
	

115 S3447 IS: GI Bill Comparison Tool Improvement Act of 2018
U.S. Senate
2018-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3447
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2018
			Mr. Rounds (for himself and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to require the Secretary of Veterans Affairs to provide
			 information about whether educational institutions allow individuals to
			 stay enrolled in courses of education pending receipt of educational
			 assistance from the Department of Veterans Affairs, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the GI Bill Comparison Tool Improvement Act of 2018. 2.Provision of information on whether educational institutions allow individuals to stay enrolled in courses of education pending receipt of educational assistance from Department of Veterans AffairsSection 3698(c)(1)(C) of title 38, United States Code, is amended—
 (1)in clause (x), by striking ; and and inserting a semicolon; (2)in clause (xi), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new clause:  (xii)information on whether the institution allows a student to stay enrolled in a course pending receipt of educational assistance under a law administered by the Secretary of Veterans Affairs..
			
